UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- X
                                                                        :
PATRICIA FAIRMAN and RALPH URBAN,                                       :
                                                                        :
                                    Plaintiffs,                         :      19-CV-4613 (JMF)
                                                                        :
                  -v-                                                   :   MEMORANDUM OPINION
                                                                        :       AND ORDER
HUTCHINSON FAIRMAN,                                                     :
                                                                        :
                                    Defendant.                          :
                                                                        :
----------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On August 5, 2019, Plaintiffs filed a “notice of contact to schedule conference”

requesting, in relevant part, that the Court “set aside” the parties’ settlement agreement as

“[f]raud[ulent].” ECF No. 16. Later that day, Defendant filed a letter objecting to Plaintiffs’

request and maintaining that, pursuant to the Court’s August 2, 2019 endorsement of the parties’

stipulation of voluntary dismissal, see ECF No. 15, 1 the case has been dismissed with prejudice.

ECF No. 17. The gravamen of Plaintiffs’ challenge to the settlement agreement — and, by

extension, to the so-ordered stipulation of dismissal — is that they did not know, before signing

the documents, that the Court had referred the case to a Magistrate Judge for settlement. ECF

No. 16; see ECF No. 13 (the “Referral Order”).

        A stipulation of voluntary dismissal under Rule 41(a)(1)(A)(ii) of the Federal Rules of

Civil Procedure — such as the one that the parties signed and the Court endorsed — is “treated

as a final judgment or order under Rule 60(b).” Crystal Waters Shipping Ltd. v. Sinotrans Ltd.




1
       The stipulation would have been effective even absent the Court’s endorsement. See
Hester Indus., Inc. v. Tyson Foods, Inc., 160 F.3d 911, 916 (2d Cir. 1998).
Project Transp. Branch, 633 F. Supp. 2d 37, 40 n.1 (S.D.N.Y. 2009) (citation omitted). And

under Rule 60(b), the Court may, “[o]n motion and just terms,” relieve a party from such an

order in only limited, enumerated circumstances, including where there is “fraud . . . ,

misrepresentation, or other misconduct by an opposing party.” Fed. R. Civ. P. 60(b)(3). In order

to prevail on a motion pursuant to Rule 60(b)(3), the party seeking such relief must present clear

and convincing evidence of “material misrepresentations” by an opposing party that prevented

him “from fully and fairly presenting his case.” Entral Grp. Int’l, LLC v. 7 Day Cafe & Bar, 298

F. App’x 43, 44 (2d Cir. 2008) (internal quotation marks and citations omitted). Further, and as

relevant here, “[w]hen the parties submit to an agreed-upon disposition instead of seeking a

resolution on the merits . . . , the burden to obtain Rule 60(b) relief is heav[y],” Nemaizer v.

Baker, 793 F.2d 58, 63 (2d Cir. 1986), meaning that such relief is generally unavailable to a

party that simply “comes to regret his decision to voluntarily dismiss his case,” Bey v. Iaquinto,

No. 12-CV-5875 (JCF), 2016 WL 462412, at *3 (S.D.N.Y. Feb. 4, 2016) (citing cases).

       To date, Plaintiffs have submitted no motion, under Rule 60(b)(3) or otherwise, for relief

from the parties’ so-ordered dismissal stipulation. But liberally construing their “notice of

contact to schedule conference” to be such a motion, their conclusory assertions that they

suffered “[d]uress” and were “lured” into settling “through the use of [f]raudulent

[c]oncealment” of the Court’s Referral Order would not come close to establishing the clear-and-

convincing evidence required by Rule 60(b)(3) or to meeting the heavy burden assigned to

parties that seek relief from voluntary dismissal. See ECF No. 16. Nor would it be enough to

warrant relief under any other provision of Rule 60(b). That is, regardless of whether Plaintiffs

knew that the Court referred the case to a Magistrate Judge before they signed the settlement

agreement and/or the dismissal stipulation, their “notice of contact to schedule conference” does
not articulate a legal basis for relief. In light of that, to the extent that Plaintiffs’ notice seeks any

relief, the request is DENIED. This case is and will remain closed.

          This Court certifies, pursuant to Title 28, United States Code, Section 1915(a)(3), that

any appeal from this Memorandum Opinion and Order would not be taken in good faith, and in

forma pauperis status is thus denied. See Coppedge v. United States, 369 U.S. 438, 444-45

(1962).

          The Clerk of the Court is directed to mail a copy of this Memorandum Opinion and Order

to Plaintiffs.


          SO ORDERED.

Dated: August 7, 2019                                 __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                             United States District Judge
